ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
IAP Worldwide Services, Inc.                 )    ASBCA No. 60594
                                             )
Under Contract No. W912ER-09-C-0035          )

APPEARANCE FOR THE APPELLANT:                      Dustin P. Monokian, Esq.
                                                    Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   James D. Stephens, Esq.
                                                   Nancy L. Pell, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 8 February 2017



                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60594, Appeal ofIAP Worldwide
Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals